Case: 15-20399      Document: 00513402332         Page: 1    Date Filed: 03/01/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-20399                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                            March 1, 2016
GLEN SUMNER,                                                               Lyle W. Cayce
                                                                                Clerk
              Plaintiff - Appellant

v.

BOARD OF ADJUSTMENT OF THE CITY OF SPRING VALLEY VILLAGE,
TEXAS; CITY OF SPRING VALLEY VILLAGE, TEXAS; ART FLORES,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:15-CV-244


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM:*
       Glen Sumner appeals the district court’s dismissal of his action,
stemming from the alleged eroding of his property due to the actions of his
neighbor and the City of Spring Valley Village, Texas. In the district court,
Sumner asserted a claim under 42 U.S.C. § 1983 for violation of his procedural




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20399    Document: 00513402332      Page: 2     Date Filed: 03/01/2016



                                  No. 15-20399
due process rights, and further sought a declaratory judgment that the
certificate of occupancy issued by the city to his neighbor be withdrawn.
      Sumner first urges this court to find that the district court erred in ruling
that he failed to state a protected property or liberty interest to support his
procedural due process claim. He further contends that the district court’s
determination that his declaratory judgment claim was unsupported by an
independent basis for federal jurisdiction was also error.
      This court has considered this appeal on the basis of the briefs, the
pertinent portions of the record, and the applicable law. Having done so, the
judgment is affirmed, essentially for the reasons stated in the Order of the
district court.
AFFIRMED.




                                        2